UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


RASHAD SALAAM,

                                            Plaintiff,

                 v.                                                                      9:19-CV-0689
                                                                                         (BKS/TWD)

OFFICER JOHN DOE,

                                            Defendant.


APPEARANCES:

RASHAD SALAAM
14-A-3363
Plaintiff, pro se
Clinton Correctional Facility
P.O. Box 2000
Dannemora, NY 12929

BRENDA K. SANNES
United States District Judge

                                            DECISION AND ORDER

I.      INTRODUCTION

        Plaintiff Rashad Salaam commenced this action by filing a pro se civil rights complaint

pursuant to 42 U.S.C. § 1983 ("Section 1983"), together with an application for leave to

proceed in forma pauperis, and a motion for appointment of counsel. Dkt. No. 1 ("Compl.");

Dkt. No. 8 ("Motion for Counsel"); Dkt. No. 11 ("IFP Application").1 By Decision and Order of

this Court filed September 16, 2019, plaintiff's IFP Application was granted, but following


        1
          Plaintiff filed his complaint in the Eastern District of New York. See Compl. After this action was
transferred to this District, it was administratively closed based on plaintiff's failure to comply with the filing fee
requirements. Dkt. No. 7. Plaintiff then filed his IFP Application, and the action was re-opened. Dkt. Nos. 11,
12.
review of the complaint pursuant to 28 U.S.C. § 1915(e)(2)(B) and 28 U.S.C. § 1915A(b), the

Court found that the complaint was subject to dismissal for failure to state a claim upon which

relief may be granted. Dkt. No. 15 ("September 2019 Order"). In light of his pro se status,

plaintiff was afforded an opportunity to submit an amended complaint. Id. at 7-9. Presently

before this Court is plaintiff's amended complaint and letter request for Court assistance

regarding who to name as a defendant with respect to the claim(s) asserted in the amended

complaint. Dkt. No. 16 ("Am. Compl."); Dkt. No. 17 ("Letter Motion").2

II.       SUFFICIENCY OF THE AMENDED COMPLAINT

          A.    The Complaint and September 2019 Order

          In his original complaint, plaintiff asserted claims against the New York State

Department of Corrections and Community Supervision ("DOCCS") and an inmate in

DOCCS' custody named Jason Williams based on alleged wrongdoing that occurred while

plaintiff was incarcerated at Auburn Correctional Facility ("Auburn C.F."). See generally

Compl. More specifically, plaintiff alleged that he was sexually assaulted by inmate Williams

in July 2017, and days later was physically assaulted by this same person while unidentified

corrections officials watched. Id. at 4.

          The complaint was construed to assert an Eighth Amendment failure-to-protect claim

against DOCCS and an assault claim against inmate Williams. See September 2019 Order

at 4-5.

          Following review of the complaint pursuant to 28 U.S.C. § 1915(e)(2)(B) and 28

U.S.C. § 1915A(b), plaintiff's claim against DOCCS was dismissed with prejudice as barred


       2
         Plaintiff has also filed a letter clarifying his intention to name the State of New York and one or more
"John Doe" corrections officers as defendants. See Dkt. No. 18 ("Supplemental Letter").

                                                         2
by the Eleventh Amendment and his claim against inmate Williams was dismissed without

prejudice for failure to state a claim upon which relief may be granted. See September 2019

Order at 5-7, 9.

        B.       Review of the Amended Complaint

        Because plaintiff is proceeding in forma pauperis and is an inmate suing one or more

government employees, his amended complaint must be reviewed in accordance with 28

U.S.C. § 1915(e)(2)(B) and 28 U.S.C. § 1915A(b). The legal standard governing the

dismissal of a pleading for failure to state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B) and

28 U.S.C. § 1915A(b) was discussed at length in the September 2019 Order and it will not be

restated in this Decision and Order. See September 2019 Order at 2-4.

        Plaintiff's amended complaint contains new allegations regarding alleged wrongdoing

that occurred while he was incarcerated at Auburn C.F. in July 2017. See Am. Compl. at 1-3.

Liberally construed, the amended complaint names "Officer John Doe" and the State of New

York as defendants. See id.3 The following facts are set forth as alleged by plaintiff in his

amended complaint.

        Following plaintiff's arrival at Auburn C.F., he was "harassed by porters and [his]

property was stolen[,]" leaving him with "hardly . . . anything" in his possession. Am. Compl.



        3
             The amended complaint does not contain a caption or "parties" section in which Officer John Doe is
identified as a defendant. See generally, Am. Compl. In addition, plaintiff does not refer to Officer John Doe as
a defendant in the body of the complaint. Rule 10(a) of the Federal Rules of Civil Procedure provides that "the
title of the complaint must name all the parties." Fed. R. Civ. P. 10(a). Ordinarily, a party not named in the
caption of the complaint is not a party to the action. Abbas v. U.S., No. 10-CV-0141, 2014 WL 3858398, at *2
(W.D.N.Y. Aug. 1, 2014) (the failure to name a party in the caption makes it "infeasible for the Court to determine
which of the individual officers mentioned in the body of the complaint should be deemed to be defendants to
which claims"). However, in this case, plaintiff expressly alleges that Officer John Doe's "conduct were [sic] in
fact the cause of [his] injury." Am. Compl. at 2. In addition, plaintiff's Supplemental Letter clarifies his intention
to name the State of New York and "John Doe . . . officer or officers" as defendants. See Dkt. No. 18. Thus, the
Court construes the amended complaint to name Officer John Doe and the State of New York as defendants.

                                                          3
at 1. At some point in mid-July 2017, inmates began "making comments about [plaintiff's]

sexuality" and issuing threats. Id.

        On or about July 22, 2017, inmate Jason Williams entered plaintiff's cell holding "a

medium metal shank" and sexually assaulted him. Am. Compl. at 1. Officer John Doe failed

to make rounds during the assault or otherwise intervene. Id.

        On or about July 25, 2017, while plaintiff was "walking down the gallery to [his] cell,"

inmate Williams "approached [him] from behind with a razor shank and cut [his] face hard."

Am. Compl. at 1. Plaintiff "ran into [his] cell," and inmate Williams ran in as well and "sliced

[plaintiff's] arm." Id. Plaintiff "started throwing items from [his] cell at [inmate Williams, and]

he left[.]" Id.

        Officer John Doe witnessed either the attack or plaintiff's injuries immediately after, but

"did not pull [the] pin or do anything" even though plaintiff was "leaking blood from [his] face

and arm." Am. Compl. at 1-2. Plaintiff then "told Officer John Doe" that he was "cut[,]" and

plaintiff was removed from his cell and sent him to the infirmary. Id. at 1-2. Thereafter,

plaintiff was "sent to PC" where he was "continuously harassed about everything." Id. at 2.

        Liberally construed, the amended complaint asserts Eighth Amendment failure-to-

protect claims against the State of New York and Corrections Officer John Doe.4 Plaintiff

        4
            Plaintiff references the Fourteenth Amendment in his amended complaint (in addition to referencing
the Eighth Amendment). See Am. Compl. at 3. The Court, however, does not construe the allegations in the
amended complaint to assert a plausible claim under the Fourteenth Amendment. In addition, while plaintiff's
Supplemental Letter express plaintiff's intent to sue "John Doe . . . officer or officers on shift th[e] day of the
incident[,]" the Court does not construe the allegations in the amended complaint to assert plausible claims
against multiple defendants. Indeed, the amended complaint makes no reference to multiple corrections officials
being involved in the events giving rise to plaintiff's claims. While it is not inappropriate to identify an unknown
individual as a "Doe" defendant, a pleading must allege facts sufficient to plausibly suggest that each "Doe"
defendant was personally involved in the alleged constitutional deprivations. See Little v. Mun. Corp., 51 F.
Supp. 3d 473, 493-94 (S.D.N.Y. 2014) (dismissing without prejudice excessive force claim asserted against
"members of the 'Special Search Team' and 'ESU Officers'" and noting that, "[t]o the extent that [plaintiff] does
not know the names of the members of the Special Search Team or ESU Officers involved, he may name 'John
Doe' defendants and include as much identifying information as he has knowledge of, for the purpose of filing an

                                                         4
seeks monetary and injunctive relief. Am. Compl. at 3.

        For a more complete statement of plaintiff's claims, reference is made to the amended

complaint.

        C.      Analysis

                1. Eleventh Amendment

        As noted in the September 2019 Order, New York, like DOCCS, is immune from

plaintiff's Section 1983 claims. See September 2019 Order at 5-6; see also Davis v. New

York, 316 F.3d 93, 101 (2d Cir. 2002) ("In addition, the dismissal of Davis's [Section 1983]

claims against the State of New York, the Department, and Attica, and Davis's claims for

damages against all of the individual defendants in their official capacities is affirmed,

because these claims are barred by the Eleventh Amendment."). Accordingly, plaintiff's

Section 1983 claims against the State of New York are dismissed with prejudice because this

defendant is immune from suit. See Sanchez v. New York, No. 9:18-CV-1488 (BKS/DJS),

2019 WL 1082066, at *4 (N.D.N.Y. Mar. 7, 2019) ("Plaintiff’s claim for injunctive relief against

the State of New York is dismissed as Plaintiff seeks relief from a defendant immune from




amended complaint, should Little chose to do so"); Williams v. 120 PCT Undercover, No. 11-CV-4690, 2011 WL
13128209, at *1 (E.D.N.Y. Oct. 18, 2011) (dismissing complaint without prejudice where plaintiff's claims
provided information about the alleged constitutional deprivations, but were brought against "the 120 Precinct
and District 9, a police precinct and district of the New York City Police Department"). "Pleadings that do not
differentiate which defendant was involved in the unlawful conduct are insufficient to state a claim." Ying Li v.
City of New York, No. 15-CV-1599, 2017 WL 1208422, at *6 (E.D.N.Y. Mar. 31, 2017); see also Wright v.
Orleans Cnty., No. 14-CV-0622, 2015 WL 5316410, at *13 (W.D.N.Y. Sept. 10, 2015) (noting in a Section 1983
case that "[g]roup pleading is insufficient for purposes of Rule 8(a)(2) [of the FRCP] which requires a short and
plain statement of the claim showing that the pleader is entitled to relief" (citation and quotation marks omitted));
Holmes v. Allstate Corp., No. 11-CV-1543, 2012 WL 627238, at *7, *22 (S.D.N.Y. Jan. 27, 2012) ("[FRCP] 8(a) is
violated where a plaintiff, by engaging in 'group pleading,' fails to give each defendant fair notice of the claims
against it.").


                                                         5
suit under section 1983." (citing LeGrand v. Evan, 702 F.2d 415, 417 (2d Cir. 1983)). 5

                 2. Failure-to-Protect Claim

        The Eighth Amendment protects prisoners from "cruel and unusual punishment" at the

hands of prison officials. Wilson v. Seiter, 501 U.S. 294, 296-97 (1991); Estelle v. Gamble,

429 U.S. 97, 104 (1976). This includes punishments that "involve the unnecessary and

wanton infliction of pain." Gregg v. Georgia, 428 U.S. 153, 173 (1976). The Eighth

Amendment's prohibition against cruel and unusual punishment encompasses the use of

excessive force against an inmate, who must prove two components: (1) subjectively, that

the defendant acted wantonly and in bad faith, and (2) objectively, that the defendant's

actions violated "contemporary standards of decency." Blyden v. Mancusi, 186 F.3d 252,

262-63 (2d Cir. 1999) (internal quotations omitted) (citing Hudson v. McMillian, 503 U.S. 1, 8

(1992)).6

        "The Eighth Amendment [also] requires prison officials to take reasonable measures

to guarantee the safety of inmates in their custody." Hayes v. New York City Dept. of Corrs.,

84 F.3d 614, 620 (2d Cir. 1996) (citing Farmer v. Brennan, 511 U.S. 825, 832 (1994)).



        5
            In Ex Parte Young, 209 U.S. 123 (1908), the Supreme Court established an exception to state
sovereign immunity in federal actions where an individual brings an action seeking injunctive relief against a
state official for an ongoing violation of law or the Constitution. Under the doctrine, a suit may proceed against a
state official in his or her official capacity, notwithstanding the Eleventh Amendment, when a plaintiff, "(a) alleges
an ongoing violation of federal law and (b) seeks relief properly characterized as prospective." See In re Deposit
Ins. Agency, 482 F.3d 612, 618 (2d Cir. 2007) (quotations and citations omitted); see also Santiago v. New York
State Dep't of Corr. Serv., 945 F.2d 25, 32 (2d Cir. 1991) (holding that such claims, however, cannot be brought
directly against the state, or a state agency, but only against state officials in their official capacities).
        6
          In this regard, while "a de minimis use of force will rarely suffice to state a constitutional claim,"
Romano v. Howarth, 998 F.2d 101, 105 (2d Cir. 1993), the malicious use of force to cause harm constitutes an
Eighth Amendment violation per se because in such an instance "contemporary standards of decency are
always violated." Blyden, 186 F.3d at 263 (citing Hudson, 503 U.S. at 9). The key inquiry into a claim of
excessive force is "whether force was applied in a good-faith effort to maintain or restore discipline, or
maliciously and sadistically to cause harm." Hudson, 503 U.S. at 7 (citing Whitley v. Albers, 475 U.S. 312, 321-
22 (1986)); see also Johnson v. Glick, 481 F.2d 1028, 1033 (2d Cir. 1973).

                                                          6
Prison officials may be held liable under Section 1983 for failing to protect an inmate from

conditions posing a substantial risk of serious harm. See Farmer, 511 U.S. at 836. In order

to establish a "failure to protect," the plaintiff must show that he was incarcerated under

conditions posing a substantial risk of serious harm, and prison officials acted with deliberate

indifference to that risk and the inmate's safety. Id. Deliberate indifference exists when "the

official knows of and disregards an excessive risk to inmate health or safety; the official must

both be aware of facts from which the inference could be drawn that a substantial risk of

serious harm exists, and he must also draw the inference." Id. at 837.

       Here, liberally construed, plaintiff alleges that Officer John Doe failed to protect him

from the alleged attacks that occurred on or about July 22 and July 25, 2017. See generally,

Am. Compl.

                     a. Plaintiff's Claim Based on Alleged Events from July 22, 2017

       With respect to the alleged sexual assault that occurred on or about July 22, 2017, the

Court notes as an initial matter that the amended complaint lacks any allegations which

plausibly suggest that, before this incident, Officer John Doe was aware that plaintiff faced a

substantial risk of serious harm from inmate Williams. Furthermore, plaintiff's allegations

regarding Officer John Doe's perceived misconduct on this date are somewhat confusing in

that he alleges both that Officer John Doe failed to make rounds immediately before or when

the assault occurred, and failed to pull a "ring or pin[.]" Am. Compl. at 1.

       To the extent plaintiff's claim is based on Officer John Doe's alleged failure to make

rounds at a certain time, such an allegation, without more, is insufficient to support an Eighth

Amendment claim. See Fernandez v. N.Y.C. Dep't of Corr., No. 08-CV-4294, 2010 WL



                                                7
1222017, at *4 (S.D.N.Y. Mar. 29, 2010) ("Mere negligence by a prison officer does not

establish a claim for 'deliberate indifference' to prisoner's safety."); Zimmerman v. Macomber,

No. 95-CV-0882, 2001 WL 946383, at *6 (S.D.N.Y. Aug. 21, 2001) (holding that, where

officer did not have knowledge of substantial risk to inmate's safety, "his failure to station

himself at the officer's desk does not raise a constitutional question").

       To the extent plaintiff's claim is based instead on Officer John Doe's alleged failure to

sound an alarm, the amended complaint lacks any allegations regarding what, if anything,

Officer John Doe witnessed, the duration of the attack, or Officer John Doe's proximity to

plaintiff's cell while the attack was ongoing. Indeed, the amended complaint lacks any

allegations regarding how and when, if at all, Officer John Doe became aware of the alleged

sexual assault, and plaintiff's allegation that he was told by inmate Williams "not to tell"

anyone about the assault, which he "did not[,]" suggests that no corrections official ever

became aware of the alleged sexual assault. Thus, there is no basis for the Court to

plausibly infer that Officer John Doe was aware that the alleged assault would occur, or was

occurring, and had an opportunity to protect plaintiff from that harm, yet failed to do so out of

deliberate indifference to plaintiff's safety. See Farmer, 511 U.S. at 836; Rosen v. City of

New York, 667 F. Supp. 2d 355, 360 (S.D.N.Y. 2009) ("In the context of a failure to intervene

claim, an officer displays deliberate indifference when he has adequate time to assess a

serious threat against an inmate and a fair opportunity to protect the inmate without risk to

himself, yet fails to intervene."); Dean v. New York City, No. 15-CV-8825, 2017 WL 3670036,

at *4 (S.D.N.Y. July 6, 2017) (denying as futile leave to amend to add failure-to-intervene

claim against corrections official where the proposed amended complaint was "devoid of any

factual allegations against P.O. Myers with respect to the failure to intervene claim, such as,

                                                8
for example, where P.O. Myers was located and what she was doing when P.O. Baksh

pepper sprayed the plaintiff's face").

       Accordingly, plaintiff's Eighth Amendment claim against Officer John Doe based on

the alleged events that occurred on July 22, 2017, is dismissed pursuant to 28 U.S.C. §

1915(e)(2)(B) and 28 U.S.C. § 1915A(b) for failure to state a claim upon which relief may be

granted.

                     b. Plaintiff's Claim Based on Alleged Events from July 25, 2017

       With respect to the alleged attack that occurred on or about July 25, 2017, as noted,

the amended complaint lacks any allegations which plausibly suggest that any corrections

official was aware, on that date, that inmate Williams sexually assaulted plaintiff a few days

earlier. Thus, there is no basis for the Court to plausibly infer that Officer John Doe (or any

other corrections official) was aware, prior to the alleged attack, that plaintiff was potentially

at risk of serious harm from inmate Williams. See Arroyo v. Coughlin, No. 92-CV-0426, 1993

WL 117529, at *1 (W.D.N.Y. Apr. 13, 1993) ("An official demonstrates deliberate indifference

when he has actual or constructive notice of a specific risk to an inmate's safety and fails to

take steps to protect the inmate from injury.") (citing Meriwether v. Coughlin, 879 F.2d 1037,

1048 (2d Cir. 1989)); see also Sims v. Bowen, No. 9:96-CV-656 (RSP/DRH), 1998 WL

146409, at *3 (N.D.N.Y. Mar. 23, 1998) (stating that "an inmate must inform a correctional

official of the basis for his belief that another inmate represents a substantial threat to his

safety before the correctional official can be charged with deliberate indifference").

       In addition, while plaintiff alleges that Officer John Doe failed to protect him from the

attack, plaintiff's allegations are entirely vague. It is unclear, for example, whether Officer



                                                 9
John Doe allegedly witnessed the attack, or instead observed plaintiff's injuries following the

attack, and failed to render emergency assistance. Of course, an alleged failure to render

emergency assistance after an alleged inmate attack, by itself, is insufficient to state an

Eighth Amendment failure-to-protect claim.7

        Moreover, even if the Court could infer from plaintiff's allegations that Officer John Doe

witnessed some aspect of the attack, the amended complaint lacks any allegations regarding

(1) what Officer John Doe witnessed, including whether or not he witnessed inmate Williams

allegedly cut plaintiff outside of his cell and then chase plaintiff into his cell, (2) how long the

attack in plaintiff's cell lasted, or (3) where Officer John Doe was located in relation to

plaintiff's cell while the attack was ongoing. In other words, even assuming Officer John Doe

witnessed some aspect of the alleged attack while it was ongoing, there is no basis for the

Court to plausibly infer that he could have intervened and prevented further injury to plaintiff,

yet elected not to do so. See also Cusamano v. Sobek, 604 F. Supp. 2d 416, 429 (N.D.N.Y.

2009) (excusing an officer from liability "despite his presence, if the assault is 'sudden and

brief,' such that there is no real opportunity to prevent it").

        Accordingly, plaintiff's Eighth Amendment claim against Officer John Doe based on

the alleged events that occurred on July 25, 2017, is dismissed pursuant to 28 U.S.C. §

1915(e)(2)(B) and 28 U.S.C. § 1915A(b) for failure to state a claim upon which relief may be

granted.




        7
            The Court also does not construe plantiff's allegations to assert an Eighth Amendment medical
indifference claim because the amended complaint lacks any allegations from which the Court could plausibly
infer that plaintiff's injuries were objectively serious, and it appears from plaintiff's allegations that he suffered, at
most, a delay of a few minutes between when Officer John Doe initially observed his injuries and when Officer
John Doe removed him from his cell for evaluation at the infirmary. See Am. Compl. at 1-2.

                                                            10
IV.    LETTER MOTION

       Plaintiff's Letter Motion asks the Court to advise him "who [he is] supposed to sue in

[his] suit." See Letter Motion at 1. It is not the role of a court to provide a litigant with legal

advice. Accordingly, plaintiff's Letter Motion is denied. 8

V.     CONDITIONAL DISMISSAL WITH LEAVE TO AMEND

       Based upon the foregoing, the Court finds that the amended complaint fails to state

one or more claims upon which relief may be granted by this Court. The Court, however, is

mindful that plaintiff's claim(s) against Officer John Doe were asserted for the first time in his

amended complaint. In light of this, and plaintiff's pro se status, the Court will afford plaintiff

a final opportunity to file an amended complaint not inconsistent with this decision. See

Gomez v. USAA Fed. Savings Bank, 171 F.3d 794, 796 (2d Cir. 1999). Any amended

complaint filed by plaintiff must bear his original signature, and must be a complete pleading

which will supersede and replace the operative pleading in its entirety. Plaintiff must name

one or more defendants, and must set forth a short and plain statement of the facts he relies

on in support of his claim that the individual named as a defendant engaged in misconduct or

wrongdoing that violated plaintiff's constitutional rights. While it is not improper for a plaintiff

to identify a defendant only as "John/Jane Doe" at the outset of litigation, a pleading must

nevertheless set forth factual allegations regarding the actions taken by each Doe defendant

which plaintiff relies on in support of his claim that the defendant was personally involved in

conduct that violated his constitutional rights.

       Plaintiff is forewarned that, if he fails to submit a second amended complaint within


       8
        However, as noted above, and in the September 2019 Order, neither the State of New York, nor
DOCCS, are proper defendants in a Section 1983 action for money damages.

                                                   11
thirty (30) days of the filing date of this Decision and Order, the Court will, without further

order, dismiss this action without prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B) and 28

U.S.C. § 1915A(b) for failure to state a claim upon which relief may be granted.

VI.     CONCLUSION

        WHEREFORE, it is hereby

        ORDERED that the Clerk shall add the State of New York and Officer John Doe,

Auburn Correctional Facility, as defendants; and it is further

        ORDERED that the State of New York, and all claims against it, are DISMISSED with

prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B) and 28 U.S.C. § 1915A(b) f or failure to

state a claim upon which relief may be granted because New York is entitled to Eleventh

Amendment immunity;9 and it is further

        ORDERED that plaintiff's Eighth Amendment claim for damages against Officer John

Doe is conditionally DISMISSED without prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B)

and 28 U.S.C. § 1915A(b); and it is further

        ORDERED that if plaintiff wishes to proceed with this action, he must file a second

amended complaint as directed above within thirty (30) days from the filing date of this

Decision and Order; and it is further

        ORDERED that, if plaintiff timely files a second amended complaint, this matter be

returned to the Court for further review; and it is further

        ORDERED that if plaintiff fails to timely file a second amended complaint as directed


        9
          Generally, when a district court dismisses a pro se action sua sponte, the plaintiff will be allowed to
amend his action. See Gomez v. USAA Fed. Savings Bank, 171 F.3d 794, 796 (2d Cir. 1999). However, an
opportunity to amend is not required where the defects in the plaintiff's claims are substantive rather than merely
formal, such that any amendment would be futile. Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000); see also
Pucci v. Brown, 423 Fed. App'x 77, 78 (2d Cir. 2011).

                                                        12
above, the Clerk shall enter judgment indicating that this action is DISMISSED without

prejudice without further order of this Court pursuant to 28 U.S.C. § 1915(e)(2)(B) and 28

U.S.C. § 1915A(b) for failure to state a claim upon which relief may be granted. In that

event, the Clerk is directed to close this case; and it is f urther

       ORDERED that plaintiff's Letter Motion (Dkt. No. 17) is DENIED; and it is further

       ORDERED that all pleadings, motions and other documents relating to this action be

filed with the Clerk of the United States District Court, Northern District of New York, 7th

Floor, Federal Building, 100 S. Clinton St., Syracuse, New York 13261-7367. Plaintiff must

comply with any requests by the Clerk's Office for any documents that are necessary to

maintain this action. All parties must comply with Local Rule 7.1 of the Northern District of

New York in filing motions. All motions will be decided on submitted papers without oral

argument unless otherwise ordered by the Court. Plaintiff is also required to promptly

notify, in writing, the Clerk's Office and all parties or their counsel of any change in

plaintiff's address; his failure to do so may result in the dismissal of this action; and it

is further

       ORDERED that the Clerk of the Court shall provide plaintiff with copies of the

unpublished decisions cited herein in accordance with the Second Circuit decision in Lebron

v. Sanders, 557 F.3d 76 (2d Cir. 2009) (per curiam); and it is further

       ORDERED that the Clerk shall serve a copy of this Decision and Order on plaintiff.

IT IS SO ORDERED.

Dated: October 28, 2019
       Syracuse, NY




                                                 13
